NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                                File Name: 09a0741n.06

                                            No. 08-2534                                 FILED
                                                                                    Nov 17, 2009
                            UNITED STATES COURT OF APPEALS                     LEONARD GREEN, Clerk
                                 FOR THE SIXTH CIRCUIT


JO ROBIN DAVIS,                                           )
                                                          )
       Appellant,                                         )
                                                          )
JANEL SYKES; DERWIN SYKES, Involuntary                    )   ON APPEAL FROM THE UNITED
Plaintiff,                                                )   STATES DISTRICT COURT FOR
                                                          )   THE EASTERN DISTRICT OF
       Plaintiffs,                                        )   MICHIGAN
                                                          )
v.                                                        )
                                                          )
STATE FARM FIRE & CASUALTY COMPANY,                       )
                                                          )
       Defendant-Appellee.                                )
                                                          )


       Before: MOORE and KETHLEDGE, Circuit Judges; and BERTELSMAN, District Judge.*

       KETHLEDGE, Circuit Judge. Jo Robin Davis, attorney for Plaintiff Janel Sykes, appeals

the district court’s denial of her motion to withdraw as counsel and her motion to reconsider. We

reverse.

                                                  I.

           Davis represents Sykes in a house-fire insurance dispute with State Farm Fire & Casualty

Company (“State Farm”), filed in September 2007 and later removed to federal court. After several

depositions—including two with testimony suggesting that Sykes had set the fire



       *
        The Honorable William O. Bertelsman, United States District Judge for the Eastern District
of Kentucky, sitting by designation.
No. 08-2534
Sykes v. State Farm Fire & Casualty Co.

deliberately—Davis moved to withdraw as counsel, stating that “[t]here has been a gradual and now

irreconcilable breakdown of the attorney-client relationship in this matter and good cause exists for

withdrawal of counsel.” Davis gave notice of her motion to Sykes, who took no position on it. State

Farm said it did not oppose withdrawal so long as it could complete discovery. At that point, trial

was six months away.

       The district court denied Davis’s motion. It explained that, “[a]t this advanced stage of the

litigation, withdrawal would materially and adversely affect” Sykes. Davis filed a motion for

reconsideration emphasizing that her request was not “made lightly” and that she had good cause for

withdrawal, but that the attorney-client privilege prevented her from elaborating on it. She added

that “continued representation of Plaintiff would be adverse to Plaintiff’s interests.” The district

court denied that motion as well, “[f]or the reasons stated in its previous Order[.]”

       This appeal followed.

                                                 II.

       Our jurisdiction to hear this appeal derives from the collateral-order doctrine, which confers

jurisdiction on interlocutory orders that “(1) conclusively determine a disputed question; (2) resolve

an important issue apart from the merits of the action; and (3) are effectively unreviewable on appeal

from a final judgment.” Brandon v. Blech, 560 F.3d 536, 537 (6th Cir. 2009) (citing Gulfstream

Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 276 (1988)). Davis’s motion satisfies this test.

See Brandon, 560 F.3d at 537 (order denying attorney’s withdrawal motion “conclusively determined

the withdrawal question, is unrelated to the merits, cannot be rectified after a final judgment, and

may impose significant hardship”).

                                                 -2-
No. 08-2534
Sykes v. State Farm Fire & Casualty Co.

       We review the denial of a motion to withdraw for an abuse of discretion. Id. Davis argues

that the trial court erred when it failed to credit her representations that, under the Michigan Rules

of Professional Conduct, she had good cause to withdraw. Michigan Rule of Professional Conduct

1.16(b) provides, in part:

       [A] lawyer may withdraw from representing a client if withdrawal can be
       accomplished without material adverse effect on the interests of the client, or if:

       (1) the client persists in a course of action involving the lawyer’s services that the
           lawyer reasonably believes is criminal or fraudulent;
       (2) the client has used the lawyer’s services to perpetrate a crime or fraud;
       (3) the client insists upon pursuing an objective that the lawyer considers repugnant
           or imprudent; [or]
           ...
       (6) other good cause for withdrawal exists.

       The requirements for withdrawal are met here. According to her representations to this

court—which we accept—Davis is in an impossible position. Simply stated, she cannot advocate

Sykes’s interests without violating the Michigan Rules of Professional Conduct—including,

apparently, Rule 3.3(a), which bars a lawyer from knowingly offering “evidence the lawyer knows

to be false.” Other ethical rules loom in the headlights here as well. And Davis acted promptly upon

realizing her dilemma; trial was six months away when she filed her motion.

       Davis should be permitted to withdraw. We reverse the order denying Davis’s motion, and

remand with instructions to grant the motion.




                                                 -3-